DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 October 2020, amending claims 1, 5, 13, has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claim 4 recites “a planarizing means…” is described in the instant specification at ¶ 45 as a roller 16.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13-14, are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Cofler et al. (WO 2015/177598 A1, citations based on US 2017/0100898 A1).
Regarding claim 13, Cofler discloses a system for printing three-dimensional objects (tile/abstract) the system comprising:
a printing head assembly 100 including a plurality of print head units 102a/b/c, 104a/b/c, 106a/b/c, 108a/b/c for discharging liquid droplets of material for the 3D object, equivalent to the claimed discharge head (FIG. 1 and ¶¶ 90, 110+), wherein
the discharge head is capable of discharging the material liquid droplet onto the region to be discharged circling on the circling path (FIG. 1, ¶¶ 90+),

a plurality of the discharging heads are arranged (FIG. 1, ¶¶ 90+); 
the 3D printing arrangement 45 is configured to allow rotation about an axis 156 in a circular path set in advance, equivalent to the claimed circling driving section (FIG. 1 and ¶¶ 91, 116+), wherein
the circling driving section is capable of causing the region to be discharged to circle the circling path plural times (¶¶ 27+), and
the circling driving section is capable of circling the region to be discharged with the region to be discharged directed toward the outer side with the layering center shaft as the center (FIG. 1, ¶¶ 90+);
a roller (¶¶ 12, 33), wherein
the roller is capable of planarizing the layer of the material formed around the layering center shaft (¶¶ 12, 33); 
the print head units are able to move in the layering direction (FIG. 7A-B, ¶¶ 92, 139+), which implies a layering direction driving section, wherein
the layering direction driving section is capable of moving the discharging head and the roller in the layering direction (FIG. 7A-B, ¶¶ 92, 139+); and  
a control section that controls the layering direction driving section (¶¶ 27+, 117+), wherein
the control section is capable of controlling the discharging head and the roller to move in the layering direction at a position corresponding to a thickness of the layer of the material formed around the layering center shaft (FIG. 7A-B, ¶¶ 92, 139+).
The 3D object being shaped is capable of being held around a layering center shaft in a direction in which the layer of the material formed first is on an inner side and the layer of the material formed next is on an outer side with respect to the layering center shaft, 
Regarding claim 14, Cofler discloses that the 3D object is formed by layering a layer of the material for shaping at a periphery of a core material constituting an interior; the circling driving section rotates the core material with the layering center shaft as a center; and the discharging head discharges the material liquid droplet onto the rotating core material (FIG. 1).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cofler et al. (WO 2015/177598 A1, citations based on US 2017/0100898 A1) as applied to claim 1 above, further in view of Donaldson et al. (US 2016/0096319 A1).
Regarding claim 1, Cofler discloses a system for printing three-dimensional objects (tile/abstract) the system comprising: 
a printing head assembly 100 including a plurality of print head units 102a/b/c, 104a/b/c, 106a/b/c, 108a/b/c for discharging liquid droplets of material for the 3D object, equivalent to the claimed discharge head (FIG. 1 and ¶¶ 90, 110+), wherein
the discharge head is capable of discharging the material liquid droplet onto the region to be discharged circling on the circling path (FIG. 1, ¶¶ 90+); 
 
circling driving section (FIG. 1 and ¶¶ 91, 116+), wherein
the circling driving section is capable of causing the region to be discharged to circle the circling path plural times (¶¶ 27+);
the print head units are able to move in the layering direction (FIG. 7A-B, ¶¶ 92, 139+), which implies a layering direction driving section; and
a control section that controls the layering direction driving section (¶¶ 27+, 117+);
Cofler does not appear to expressly disclose the circling path is set within a plane facing the discharging head, the plane perpendicular to the axis of the discharging (instant drawings FIG. 2A). Cofler discloses the substrate 40 which corresponds with the claimed platform that has an axis of rotation parallel, rather than perpendicular, to the row of discharge heads (FIG. 1 and ¶¶ 91, 116+). 
However, Donaldson discloses a similar 3D printer (¶¶ 2-4) in which the circling path is set within a plane facing the discharging head, the plane perpendicular to the axis of the discharging (FIG. 1, ¶ 23). Donaldson discloses a rotating build platform with inkjet heads facing the top surface of the platform (FIG. 1, ¶ 23+); wherein the inkjet heads are capable of moving in the layering direction, perpendicular to the platform’s rotational axis (¶ 21). 
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the device of Cofler to include the configuration of Donaldson, because such a configuration is an alternative configuration that would allow for the formation of cylindrical articles with symmetries/asymmetries not possible with the Cofler configuration, with expected results. Additionally, the build platform including regions which do not receive build materials, i.e. a non-shaping area, for example at positions where the surface of the build platform is rotated so as to face a direction opposite to the head units/nozzles (FIG. 1) and the controller is 
Regarding claim 2, Cofler discloses plural print head units 102a/b/c, 104a/b/c, 106a/b/c, 108a/b/c for discharging liquid droplets for discharging at different portions along the circular path (FIG. 1 and ¶ 90, 110+).
Regarding claim 3, Cofler discloses UV curable material and a UV curing light which can irradiate a discharge region at a predefined timing and position, as claimed (¶¶ 14, 101, etc.).
Regarding claim 4, Cofler discloses a flattening/wiping roller (¶¶ 12, 33), equivalent to the claimed planarizing means.
Regarding claim 5, Cofler discloses that the printing head assembly is capable of translation towards and away from the axis of translation 110, for example by moving back the thickness of each layer, equivalent to the claimed moving according to the height (FIG. 7A-B, ¶¶ 92, 139+).
Regarding claim 8, Donaldson discloses the claimed position adjustment driving section that adjusts a relative position of the 3D object being shaped with respect to the discharging head, wherein the discharging head includes a nozzle row in which a plurality of nozzles respectively discharging the material liquid droplet are lined in a nozzle row direction set in advance; and the position adjustment driving section adjusts the relative position of the 3D object being shaped such that a direction of relatively moving with respect to the discharging head becomes a direction orthogonal to the nozzle row direction at a timing when the 3D object being shaped passes a position facing the discharging head (FIG. 1, ¶ 23+).
Regarding claim 9 and 10, Cofler discloses that the 3D printer includes a translation conveyor which includes linear portions having curing regions 202 (FIG. 2, ¶¶ 97+, 101).
Regarding claims 11 and 12, Cofler discloses a 3D object rotation driving section that rotates the 3D object being shaped with a 3D object rotating shaft, a shaft parallel to the layering direction, as a center, wherein the 3D object rotation driving section rotates the 3D .
Response to Arguments
Applicant's arguments filed 30 October 2020 have been fully considered but they are not persuasive. Applicant contends that Cofler alone or as modified by Donaldson fails to disclose a control section that controls a layering direction driving section to move the print head units in the layering direction in the non-shaping area.
In response, the Examiner position is that both Cofler and Donaldson discloses a layering direction driving section that moves the print heads in the layering or z-direction, see Cofler FIG. 7A-B, ¶¶ 92, 139+ and/or Donaldson ¶ 21. In addition, the build platforms include regions which do not receive build materials, i.e. a non-shaping area, for example at positions where the surface of the build platform is rotated so as to face a direction opposite to the head units/nozzles (Cofler FIG. 1) or during printing to maintain the z-direction separation between subsequent layers and the nozzles (Donaldson ¶ 21). Therefore the prior art teaches the structural limitations of the layering direction driving section, and the skilled artisan would recognize that the prior art devices suggest the claimed functional limitations and/or would be capable of performing the claimed functions. The MPEP states that, "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” See MPEP § 2114 for further details. Applicant has not demonstrated how and/or why the prior art apparatus would not and/or could not function in the claimed manner. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626.  The examiner can normally be reached on M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN A. SCHIFFMAN
Primary Examiner
Art Unit 1742



/BENJAMIN A SCHIFFMAN/Primary Examiner, Art Unit 1742